142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Virgilio Marilao LAURENTE;  Ophelia Pinca Laurente;  MariaVilma Laurente, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 97-71080.INS No. Ayo-mea-hqj.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Virgilio, Ophelia, and Maria Laurente petition for review of an order of the Board of Immigration Appeals dismissing their appeal from an immigration judge's order denying their application for asylum and withholding of deportation.  The Board properly dismissed the appeal for lack of jurisdiction because the Laurentes failed to file with the Board a completed notice of appeal, including the required fee or fee waiver, within thirty days of the date of the immigration judge's decision.  See 8 C.F.R. §§ 3.38(b), (d).  Moreover, the Board did not abuse its discretion in declining to certify the appeal notwithstanding its untimeliness.  See generally 8 C.F.R. § 3.1(c) (providing that the Board's authority to require certification is discretionary).


2
PETITION FOR REVIEW DENIED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3